Citation Nr: 0425997	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1948 to November 
1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  The veteran's low back disorder is related to service.

2.  The veteran's neck disorder is related to service.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).

2.  A neck disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has considered this legislation with regard to the 
issues on appeal.  Given the favorable action taken below, 
however, no further assistance in developing the facts 
pertinent to the issues is required at this time.

I.  Factual Background

The veteran's DD Form 214 reflects that he served 
approximately one year in Korea, and received the 
Presidential Unit Citation.

An examination performed for induction purposes in January 
1948 is negative for any pertinent complaints or disorders.  
A treatment record dated in October 1951 reflects a complaint 
from the veteran regarding neck pain for the past year.  On 
examination, there was no limitation of motion or objective 
evidence of disease.  It appears that an X-ray examination of 
the cervical spine was performed; however, no results were 
reflected.  The November 1951 separation examination is 
negative for any disorders related to the neck or back.  
Clinical evaluation of the veteran's upper extremities, lower 
extremities, neck, spine and "other musculoskeletal" system 
showed no abnormalities.  The only abnormality noted was a 
history of frostbite exposure to the feet.

In January 1952, the veteran filed claims of service 
connection for several disabilities.  He indicated that in 
January or February 1950 and in September 1951, he was 
treated for "arthritis."  He reported pain in "the lower 
part of back, around kidneys, arms shoulders, neck, legs, all 
joints."

As service medical records were negative for any notation of 
arthritis, morning and sick reports were obtained by the 
service department.  These reports showed no remarks 
pertaining to the veteran.

A statement from a private physician stated that the veteran 
treated on one occasion in January 1952 for complaints of 
intermittent "rheumatic pains" of the shoulders, joints and 
back.  The physical examination was normal; however, the 
assessment was rheumatic arthritis.

At a VA examination performed in April 1952, the veteran 
stated that his back was giving him "trouble."  Physical 
examination showed no limited motion, swelling, tenderness, 
crepitus, or instability in any joint.  An X-ray examination 
of the lumbar spine reflected normal results.  Specifically, 
there was no evidence of an old or recent disease or injury.  
The diagnosis was normal spine and joints.

An April 1952 rating decision denied service connection for 
arthritis.  The veteran appealed, and in a May 1953 decision, 
the Board upheld the RO determination, finding that there was 
no current clinical evidence to establish the existence of 
arthritis.

In December 1990, the veteran requested reopening of his 
claim of service connection for "arthritic conditions caused 
by combat conditions," stating that he currently had pain in 
multiple joints, including his back, legs, feet and arms.  

In April 1991, the RO declined to reopen the claim of service 
connection for arthritis of multiple joints on the basis that 
new and material evidence had not been submitted.  

In July 1993, the veteran submitted a statement setting forth 
his experiences in Korea.  He stated that, on one occasion, 
after heavy combat with the Chinese, he became separated from 
his unit and had to walk for three days to "get back to our 
line on second front."  He stated that the temperature at 
the time was below zero and he was wet because he had been 
"forced to jump off a flat area down about 30 feet to the 
river that was iced up.  I broke through the ice head first 
and that when I hurt my neck and back."  The veteran stated 
that he continued to have problems over the years due to this 
incident, including back, neck, feet, leg and hand problems.

At an October 1993 VA medical examination the veteran claimed 
he had a history of injury to his back and shoulders in 
Korea.  He also reported that he was status post neck surgery 
in 1990 or 1991, after which he had regained some use and 
feeling in his lower extremities.

In an April 1994 neurological consultation report, the 
following diagnoses were rendered:  cervical myelopathy, 
status post cervical surgeries, diabetic peripheral 
neuropathy, and spastic quadriparesis, secondary to the 
cervical spine disability.  The physician concluded that the 
veteran's problems were exacerbated by a fall from a tow 
truck in November 1991.

An October 1994 rating decision denied, in pertinent part, 
service connection for a neck problem.

In August 1995, the veteran requested reopening of his claims 
of service connection for disabilities of multiple joints, 
including the back, legs, upper and lower extremities.  In 
support of his claim, he submitted private treatment records 
which show that in November 1991, he was hospitalized with 
complaints of two to three month history of worsening 
difficult ambulation and numbness and weakness in all 
extremities.  He denied a history of trauma, arthritis, or 
neoplasm, but indicated that he had a history of frostbite in 
service, following which he had experienced numbness in all 
extremities.  He stated that his numbness had gotten worse in 
the past few years and that recently he had experienced 
weakness in all extremities.  An MRI of the cervical spine 
revealed a congenital spinal stenosis throughout the cervical 
spine, markedly worsened by multilevel acquired cervical 
spine stenosis.  X-ray examination of the thoracic and lumbar 
spine showed degenerative disc disease with significant 
osteophyte formation.  Anterior cervical discetomy and fusion 
was performed; however, the veteran experienced continued 
problems and in January 1992, he was again hospitalized for 
treatment of quadriparesis which was noted secondary to 
severe cervical spine stenosis with myelopathy.  He had a 
laminectomy from C2 to C6.  Subsequent records show that he 
continued to complain of neck pain and in April 1995, an MRI 
of the cervical spine revealed fairly stable post-operative 
changes of the interbody fusion from C4-C6 and questionable 
combination hard disc as C5-6 producing severe acquired on 
congenital spinal stenosis.

A July 1995 statement from a private physician indicated that 
during the veteran's service in Korea, he "had sustained 
serious cervical neck injuries that have disposed him to 
spinal canal stenosis with increasing problems which have 
resulted in cervical myelopathy."

In February 1996, the RO declined to reopen the veteran's 
claim of service connection for arthritis of multiple joints 
on the basis that new and material evidence had not been 
submitted.  The veteran appealed the determination.  In his 
August 1996 Notice of Disagreement, he claimed that in the 
fall of 1950 while in Korea, he sustained head, neck, back, 
and shoulder injuries.  He claimed he was hospitalized for 
two weeks for treatment of his injuries.  There are no 
records to reflect this treatment.

Private treatment records dated in December 1991 to April 
1996, pertain to the veteran's complaints of neck pain, as 
well as weakness and numbness in the extremities.

One of these records, an April 1995 treatment record, shows 
that on examination, the veteran claimed that he had 
sustained injuries in the Korean war.  In addition, the 
examiner noted that the veteran had sustained a second injury 
in September 1991 in which he fell from a tow truck and was 
rendered a functional triplegic and became unable to walk or 
dress himself as a result of the injury.

In September 1996, the veteran was afforded a VA medical 
examination at which he claimed that during his tour of duty 
in Korea "he was blown off a cliff by an explosion, 
sustaining an injury to his head, neck, and shoulders."  He 
claimed that he had experienced numbness in his feet and 
weakness in his hands since that time.  He also claimed that 
he had had intermittent low back pain the last several 
decades since his injury and that his pain had recently 
worsened.  The diagnosis was severe degenerative 
osteoarthritis of the lumbar spine which was exacerbated by 
the previous injury in the military at which time he 
sustained a significant fall.

On VA orthopedic examination in September 1996, the veteran 
again reported to examiner that he injured his head, neck, 
and shoulders after being blown off a cliff by an explosion.  
He claimed that he was taken to a hospital and was treated 
for numbness in the hands and feet and significant pain in 
the neck and low back.  Since that time, he indicated that 
the had weakness in the hands and increasing pain with motion 
in the neck.  The examiner diagnosed, in pertinent part, 
degenerative osteoarthritis and associated disc disease of 
the cervical spine at multiple levels with associated 
neurological radiculopathy causing atrophy in the intrinsic 
musculature of the hands.

On VA medical examination in March 1997, the veteran claimed 
that during his period of service, he sustained frostbite 
over his hands, feet, and face.  It was also noted that the 
veteran had undergone surgery for cervical spinal stenosis 
with associated neuropathy in 1991 and that he currently had 
diabetes.  With respect to current symptoms, the veteran 
complained of aching legs and arms with bilateral lower 
extremity swelling and stiffness of the joints, knee pain, 
and decreased height.  The diagnosis was peripheral vascular 
disease with neurotrophic disease in the lower extremities.

In November 1999, the Board determined that new and material 
evidence had been submitted to reopen the claims of service 
connection for low back and neck disabilities.  The matter 
was Remanded to afford the veteran a VA orthopedic and 
neurological examination to determine the nature and etiology 
of his low back and neck disabilities.

In July 2000, the veteran was afforded a VA examination.  He 
reported that in 1950 in Korea he was running from enemy 
troops and was blown off a cliff into a river bottom 
approximately 35 feet deep.  He landed on his neck and 
shoulder.  He claimed he was taken to a hospital and had 
acute onset of neck and back pain after the fall.  He 
described radiating pain in both upper extremities right 
after the fall down into his hands.  He reported worsening 
pain over the years.  He claimed he treated with doctors in 
the 1960s and 1970s and was put in traction for severe back 
and neck pain in the hospital in 1972.  He claimed that the 
pain and weakness got to the point where he was having 
trouble walking using his upper extremities at all because of 
their weakness, incoordination, instability and fatiguing.  
He reported that in 1991 a neurosurgeon diagnosed critical 
spinal stenosis in his cervical spine and performed an 
operation on him.  He denied an injury in 1991 which he 
claimed was inaccurately described in his records.  He 
slipped off a chair when getting up, but with no severe 
change in his pain or symptoms.  After physical examination, 
the examiner diagnosed severe degenerative disc disease and 
arthritis changes in the lumbar spine and degenerative 
scoliosis; history of C4-C5 fusion; and, cervical spondylosis 
which is severe.  The examiner noted that this was a 
challenging case due to the fact that the veteran described 
classic symptoms for cord compression in the cervical spine 
ever since his fall in Korea until the time when he was 
diagnosed with cord compression in 1991, and considering the 
fact that medical reports shortly after separation from 
service showed that x-rays were within normal limits of his 
lumbar spine and no neck problems were recorded at that time.  
The examiner opined that more than likely the veteran had a 
congenital narrowing of his spinal canal at the time that he 
was thrown off the cliff into the river bottom, causing 
transient compression of his cervical spine, which would be 
an exacerbation of a pre-existing condition.  This congenital 
narrowing of his spinal cord became degenerative in nature, 
preempted by the fall, and finally showed a critical stenosis 
in 1991 with complete block of the cervical cord.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

As noted, the veteran contends that service connection is 
warranted for low back and neck disabilities on the basis 
that he sustained a fall from a cliff during service in 
Korea.  He claims continuous low back and neck pain since 
that time.

The veteran's entrance examination is negative for a low back 
or neck disorder.  Service medical records do reflect 
complaints of neck pain in October 1951, with no objective 
findings of a disorder.  The record is devoid of any 
reference to a fall sustained during service, and subsequent 
treatment thereafter for a neck and back injury.  The 
separation examination is negative for any disorders of the 
back or neck.  Although the service medical records are 
negative for notations of the incident and disabilities 
purportedly sustained in service, the Board finds that the 
veteran's statements regarding the in-service event are 
certainly consistent with the circumstances, conditions or 
hardships of his combat service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).

Post-service, in April 1952, the veteran complained of back 
pain; however, physical examination reflected normal results.  
An X-ray examination was normal.  In fact, the first medical 
evidence of a back and neck disorder was not noted until 
1991, approximately 40 years after separation from service.  
The veteran has reported that he received continuous 
treatment for his back and neck disorder; however, the 
records were unavailable for review.

Although lay evidence of an in-service low back and neck 
injury has been submitted, as well as evidence of current 
degenerative disc disease and arthritic changes in the lumbar 
spine and degenerative scoliosis and cervical spondylosis, 
connecting the in-service injury to the post-service 
diagnosis is a question that can only be addressed by a party 
with medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Thus, the Board has carefully reviewed the medical evidence 
of record, with particular attention to the etiology of the 
veteran's current low back and neck disabilities.  In that 
regard, the record contains a neurological consultation 
report which noted diagnoses of cervical myelopathy, status 
post cervical surgeries, diabetic peripheral neuropathy, and 
spastic quadriparesis, secondary to the cervical spine 
disability; however, the examiner noted that such problems 
were exacerbated by a fall from a tow truck in November 1991.  
On the other hand, a private physician opined in July 1995 
that during service, the veteran sustained cervical neck 
injuries that disposed him to spinal canal stenosis with 
increasing problems resulting in cervical myelopathy.  
Additionally, a September 1996 VA examiner rendered a 
diagnosis of severe degenerative osteoarthritis of the lumbar 
spine exacerbated by the previous reported injury in service 
at which time he sustained a significant fall.  Finally, the 
July 2000 VA examiner offered an opinion that the veteran had 
described classic symptoms for cord compression since his 
fall during service.  The examiner opined that the veteran 
had a congenital narrowing of his spinal canal at the time he 
fell, causing transient compression of his cervical spine.  
This congenital narrowing of his spinal cord became 
degenerative in nature, preempted by the fall, and finally 
showed a critical stenosis in 1991 with complete block of the 
cervical cord.

In determining the probative weight to be assigned the 
various medical opinions of record, the Board must consider 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467 (1993); see also Black v. Brown, 10 Vet. App. 
279 (1997).  In that regard, the Board notes that all the 
physicians who submitted opinions are clearly competent to 
render a medical opinion as to the relationship between the 
veteran's reported in-service injury and his current low back 
and neck disabilities.  The Board further observes that 
several of the physicians who submitted medical opinions 
appear to have based their conclusions on a review of the 
pertinent medical evidence, including the veteran's service 
medical records.

Thus, after considering these medical opinions, and reviewing 
the evidence in its entirety, it appears that that there is 
at least an approximate balance of positive and negative 
evidence regarding the merits of these issues.  Resolving all 
reasonable doubt in favor of the veteran, service connection 
is deemed appropriate for his low back disability, 
specifically degenerative disc disease and arthritic changes 
in the lumbar spine, and his neck disability, specifically 
cervical spondylosis.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for a neck disorder is 
granted.

	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



